Citation Nr: 1527621	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  11-04 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.  

2.  Entitlement to service connection for a right hallux fracture and degenerative joint disease of the first metatarsal phalangeal joint.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1982 to May 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  


FINDINGS OF FACT

1.  The evidence relating to whether the Veteran's lumbar strain is likely related to service is in equipoise.  

2.  The preponderance of the evidence shows that the Veteran's degenerative joint disease of the first metatarsal phalangeal joint is not related to his active service.  

3.  The residuals of a fracture of the distal right great toe are as likely as not related to inservice occurrence or event.
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a lumbar strain was incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  Degenerative joint disease of the first metatarsal phalangeal joint were not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Resolving reasonable doubt in the Veteran's favor the residuals of a fracture of the distal right great toe was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations September 2009.  There is no additional evidence that need be obtained.  



Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  

Where arthritis is demonstrated to a compensable degree within 1 year of separation from qualifying service, it may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 


Lumbar Strain

The Veteran was noted to have muscle spasms and repeated low back pain during service.  The Veteran is currently diagnosed with a lumbar strain.  

The Veteran was afforded a VA examination in September 2009.  There, the examiner stated the Veteran's disability was less likely than not related to his in-service back strain.  The examiner's rational was that these were isolated episodes of spasm and there was no evidence of continuity of care in the service records or after service.  The examiner concluded that there was no evidence of chronicity of claimed back pain in the record.  

The Veteran also sought a private medical opinion in April 2015.  There, the examiner reviewed the treatment records since separation, but not the service treatment records.  The examiner opined that the Veteran's chronic lower back pain was at least as likely as not caused by or a result of trauma related to heavy lifting in 1982.  He stated that the Veteran's disability was post-traumatic degeneration.  The examiner's rationale was that the Veteran had degenerative changes in his spine and a shallow herniated disk and impingement of the nerve.  The examiner noted the patient reported no other injury to the spine.  

In the February 2015 hearing, the Veteran and his wife stated that his back had hurt since service.  

Here, there are two conflicting medical opinions regarding the etiology of the Veteran's current back disability.  Both examiners have reviewed the treatment records since separation, but only the VA examiner reviewed the service treatment records.  Both examiners' opinions are supported by sufficient rationale.  The service treatment records show repeated in-service back pain in 1982 and 1983, but otherwise shed little light on the Veteran's back disability.  Because an in-service injury is not in dispute, the Board believes that the private examiner's opinion is adequate despite the failure to review the service treatment records.  As both opinions were adequate and based on sufficient rationale, they are in equipoise.  Therefore, the Board must grant entitlement to service connection for a lumbar strain based on the benefit of the doubt.  

The Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Right Toe Disability

Service treatment records from May 1983 show the Veteran dropped a projectile on his toe.  Initially, a fracture was ruled out, but later records state that the injury was a right foot crush fracture of the phalangeal tuft. 

A November 1992 reserve examination noted the Veteran had an extra wide right hallux.  VA outpatient treatment in April 2009 noted complaints of toe pain.  Other treatment noted similar symptoms.  

The Veteran was afforded a VA examination in September 2009.  There, the examiner noted tenderness and diagnosed a healed right hallux fracture with degenerative joint disease of the first metatarsal phalangeal joint.  Imaging from August 2009 showed early degenerative changes in the first metatarsal phalangeal joint, but was otherwise unremarkable.  There was deformity of the distal tuft of the great toe with a large spur protruding superiorly, which the examiner stated was presumably post-traumatic.  The examiner stated that there was minimal degenerative change in the first metatarsal phalangeal joint.  The impression was bilateral minimal degenerative change in the first metatarsal phalangeal joint with post traumatic changes in the distal phalanx of the right great toe.  The VA examiner opined that the disability was less likely than not related to his in-service injury.  The examiner's rationale was that the Veteran had a fracture to his right great toe which healed with post traumatic changes at the distal aspect of the hallux, not the joint.  The examiner noted bilateral minimal degenerative change in the first metatarsal phalangeal joints and not only to the right hallux, indicating the condition was not post traumatic but as a consequence of aging.  There is a basis, however, to service connect the residuals of a fracture of the distal aspect of the right great to, as there is evidence of residual.

The Veteran has given lay statements in writing and at his February 2015 hearing.  At his hearing, he noted that the toe was first casted, but then changed to a splint the next day.  He added that he had light duty for 2 or 3 weeks.  His spouse stated that he had toe pain while in the reserves, immediately after active service.  They are competent and credible to describe his symptoms as they are something they have personally experienced and have consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Despite this, the Veteran and his spouse do not have the education or training to make a complex medical decision such as relating his toe disability to service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The only medical opinion in the record declined to relate the Veteran's current toe joint disability to his service.  He can be service connected however, for the residuals of a fracture of the distal aspect of the right great toe.  Furthermore, while the Veteran and his spouse believe it to be related, they have not shown they have the education or expertise to render such an opinion.  There is evidence of an in-service injury and a current disability, but no etiological opinion relating them.  Therefore, the Board cannot grant entitlement to service connection for a toe joint disability.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for a lumbar strain is granted.  

Entitlement to service connection for degenerative joint disease of the first metatarsal phalangeal joint is denied.  

Entitlement to the residuals of a fracture of the distal right great toe is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


